


Exhibit 10.9

 

Tetra Tech, Inc.

 

Employee Stock Purchase Plan

 

(As Amended Through January 1, 2011)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1

 

ESTABLISHMENT, PURPOSE AND TERM OF PLAN

1

 

 

 

 

ARTICLE 2

 

DEFINITIONS

1

 

 

 

 

2.1

 

Account

1

2.2

 

Board

1

2.3

 

Code

1

2.4

 

Committee

1

2.5

 

Common Stock

2

2.6

 

Company

2

2.7

 

Continuous Employment

2

2.8

 

Employee

2

2.9

 

Exchange Act

2

2.10

 

Fair Market Value

2

2.11

 

Leave of Absence

2

2.12

 

Participant

2

2.13

 

Plan

2

2.14

 

Purchase Right

3

2.15

 

Purchase Right Period

3

2.16

 

Stockholders

3

2.17

 

Subsidiary

3

 

 

 

 

ARTICLE 3

 

ELIGIBILITY AND PARTICIPATION

3

 

 

 

 

3.1

 

Eligibility

3

3.2

 

Payroll Withholding

3

3.3

 

Limitations

4

3.4

 

Granting of Purchase Rights

4

3.5

 

Establishment of Accounts

4

3.6

 

Special Rules for Acquisitions

5

3.7

 

Change in Employment Status; Transfers of Employment

5

3.8

 

Suspension upon Hardship Withdrawal

5

 

 

 

 

ARTICLE 4

 

PURCHASE RIGHTS

5

 

 

 

 

4.1

 

Termination of Purchase Rights

5

4.2

 

Exercise of Purchase Rights

6

4.3

 

Termination Event

7

4.4

 

Non-Transferability

7

 

-i-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

ARTICLE 5

 

COMMON STOCK

7

 

 

 

 

5.1

 

Shares Subject to Plan

7

5.2

 

Adjustment Upon Changes in Capitalization

7

 

 

 

 

ARTICLE 6

 

PLAN ADMINISTRATION

8

 

 

 

 

6.1

 

Administration

8

6.2

 

Indemnification

8

 

 

 

 

ARTICLE 7

 

AMENDMENT AND TERMINATION

9

 

 

 

 

7.1

 

Amendment and Termination

9

7.2

 

Stockholder Approval

9

7.3

 

Participating Subsidiaries

9

 

 

 

 

ARTICLE 8

 

MISCELLANEOUS MATTERS

9

 

 

 

 

8.1

 

Uniform Rights and Privileges

9

8.2

 

Application of Proceeds

9

8.3

 

Notice of Disqualifying Disposition

9

8.4

 

No Additional Rights

10

8.5

 

Accommodation of Local Laws

10

8.6

 

Section 409A

10

8.7

 

Data Privacy

11

8.8

 

Governing Law; Severability

11

 

-ii-

--------------------------------------------------------------------------------


 

Tetra Tech, Inc.
Employee Stock Purchase Plan
(As Amended Through January 1, 2011)

 

Article 1
Establishment, Purpose and Term of Plan

 

The Tetra Tech, Inc. Employee Stock Purchase Plan (the “Plan”) was originally
established effective as of February 8, 1996.  The purpose of the Plan is to
provide employment incentives for, and to encourage stock ownership by, Eligible
Employees (as defined in Section 3.1 of the Plan) of Tetra Tech, Inc. or any
Subsidiary that maintains the Plan in order to increase their proprietary
interest in the success of the Company.

 

This amendment and restatement of the Plan is effective as of January 1, 2011
and applies to any Purchase Right Period beginning on or after that date.  As
amended and restated, the Plan includes two components, a Section 423 Component
and a Non-423 Component.  The “Section 423 Component” is intended to qualify as
an “employee stock purchase plan” under Code Section 423, and the Plan shall be
so construed.  The “Non-423 Component” means the part of the Plan applicable to
certain Subsidiaries that is not intended to meet the requirements set forth in
Code Section 423.  The Plan shall govern the terms and conditions of grants made
under both the Section 423 Component and the Non-423 Component.  Except as
otherwise indicated below, the Non-423 Component will operate and be
administered in the same manner as the Section 423 Component.

 

The Plan shall continue in effect until the earlier of its termination by the
Board or the date on which all of the shares of Common Stock available for
issuance under the Plan have been issued.

 

Article 2
Definitions

 

Whenever capitalized in the text, the following terms shall have the meanings
set forth below.

 

2.1                               “Account” shall mean the account established
pursuant to Section 3.5 below to hold a Participant’s contributions to the Plan.

 

2.2                               “Board” shall mean the Board of Directors of
Tetra Tech, Inc.

 

2.3                               “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 

2.4                               “Committee” shall mean the Board of Tetra
Tech, Inc. or a committee designated by the Board to administer the Plan.  The
Board may appoint and remove members of the Committee at any time.

 

1

--------------------------------------------------------------------------------


 

2.5                               “Common Stock” shall mean the common stock of
Tetra Tech, Inc.

 

2.6                               “Company” shall mean Tetra Tech, Inc., a
Delaware corporation, as well as any Subsidiary whose employees participate in
the Plan with the consent of the Board.

 

2.7                               “Continuous Employment” shall mean
uninterrupted employment with the Company.  Employment shall not be considered
interrupted because of (i) transfers of employment between Tetra Tech, Inc. and
a Subsidiary, (ii) transfers of employment between Subsidiaries, and (iii) any
Leave of Absence except as otherwise provided in Section 2.11.

 

2.8                               “Employee” shall mean any person in an
employee-employer relationship with Tetra Tech, Inc. or any Subsidiary.  This
term does not include members of the Board unless the Company employs them in a
position in addition to their duties as directors.

 

2.9                               “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

2.10                        “Fair Market Value” shall be determined in
accordance with the following rules.

 

(a)                                 If the Common Stock is admitted to trading
or listed on a national securities exchange, including but not limited to The
NASDAQ Stock Market LLC, Fair Market Value shall be the last reported sale price
regular way, or if no such reported sale takes place on that day, the average of
the last reported bid and ask prices regular way, in either case on the
principal national securities exchange on which the Common Stock is admitted to
trading or listed.

 

(b)                                 If not admitted to trading or listed on any
national securities exchange, Fair Market Value shall be the closing bid and ask
prices on that day as furnished by any member of the National Association of
Securities Dealers, Inc. selected from time to time by the Company for that
purpose.

 

If the markets were closed on the day in question, Fair Market Value shall be
determined as of the last preceding day on which they were open.

 

2.11                        “Leave of Absence” shall mean a bona fide leave of
absence taken in accordance with the Company’s leave of absence policy.  A
Participant will not be considered to have incurred a break in Continuous
Employment because of a Leave of Absence that does not exceed ninety (90) days. 
If the Leave of Absence exceeds ninety (90) days, the Participant will be deemed
to have incurred a break in Continuous Employment on the ninety-first (91st)
day, unless statute or contract guarantees the Participant’s rights to
reemployment after the end of such Leave of Absence.

 

2.12                        “Participant” shall mean an Eligible Employee who
has been granted a Purchase Right under the Plan.

 

2.13                        “Plan” shall mean the Tetra Tech, Inc. Employee
Stock Purchase Plan.

 

2

--------------------------------------------------------------------------------


 

 

2.14                        “Purchase Right” shall mean a stock option granted
pursuant to the Plan.

 

2.15                        “Purchase Right Period”shall mean the period that
begins on the first day after January 1st on which the Company’s Common Stock is
traded and ending on the last day on which the Company’s Common Stock is traded
that occurs before the next January 1st.

 

2.16                        “Stockholders” shall mean the holders of Common
Stock.

 

2.17                        “Subsidiary” shall mean a corporation (other than
the Company), whether in existence as of the date of this amendment and
restatement or thereafter, in an unbroken chain of corporations beginning with
the Company if each of the corporations (other than the last corporation in the
unbroken chain) owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain.

 

Article 3
Eligibility and Participation

 

3.1                               Eligibility.

 

(a)                                 Employees of Tetra Tech, Inc. and each
Subsidiary listed in Appendix A-1 shall be Eligible Employees with respect to
the Section 423 Component of the Plan except for Employees who are either
customarily employed less than twenty (20) hours per week or for not more than 5
months per calendar year.  With respect to the Non-423 Component of the Plan,
these same eligibility rules apply except that the Committee shall have the
authority to expand or limit eligibility within any Subsidiary listed in
Appendix A-2 in its sole discretion, including but not limited to compliance
with applicable local law.

 

(b)                                 No Employee may be granted a Purchase Right
if the Employee would immediately thereafter own, directly or indirectly, five
percent (5%) or more of the combined voting power or value of all classes of
stock of the Company or of a Subsidiary.  For this purpose, an Employee’s
ownership interest shall be determined in accordance with the constructive
ownership rules of Code Section 424(d).

 

3.2                               Payroll Withholding.

 

(a)                                 Eligible Employees may enroll as
Participants by designating prior to the commencement of each Purchase Right
Period the dollar amount (not a percentage of compensation) to be deducted from
their paychecks and contributed to their Accounts for the purchase of Common
Stock, which shall not be less than twenty-five dollars (U.S. $25), or its
foreign currency equivalent, per payroll period.

 

(b)                                 Once chosen, the rate of contributions for a
Purchase Right Period cannot be increased.  However, pursuant to rules and
procedures prescribed by the Committee, a Participant may make additional
contributions to make up any contributions that he or she failed to make while
on a Leave of Absence if the Participant returns to active employment prior to
having a break in Continuous Service and contributes those amounts before the
end of the Purchase Right Period.

 

3

--------------------------------------------------------------------------------


 

3.3                               Limitations.

 

(a)                                 Notwithstanding anything herein to the
contrary, a Participant may not accrue a right to purchase shares of Common
Stock under the Plan at a rate that exceeds five thousand dollars (U.S. $5,000),
or its foreign currency equivalent, per Purchase Right Period.

 

(b)                                 Furthermore, in no event may a Participant
accrue a right to purchase stock under the Plan and under all other employee
stock purchase plans described in Code Section 423 that are maintained by the
Company and its Subsidiaries at a rate that exceeds twenty-five thousand dollars
(U.S. $25,000), or its foreign currency equivalent, per calendar year.

 

(c)                                  The dollar limitations of this Section 3.3
apply to the Fair Market Value of Common Stock determined at the time the
Purchase Right is granted.

 

3.4                               Granting of Purchase Rights.

 

(a)                                 Upon an Eligible Employee’s enrollment in
the Plan, the Committee will, at the commencement of the Purchase Right Period,
grant a Purchase Right to allow the Participant to purchase the number of whole
shares of Common Stock calculated by:

 

(i)                                     Multiplying the dollar amount of the
deduction designated by the Participant by the number of payroll periods in the
Purchase Right Period; and

 

(ii)                                  Dividing this sum by the Fair Market Value
of a share of Common Stock on the first day of the Purchase Right Period.

 

(b)                                 Notwithstanding the provisions of Paragraph
(a) above, the price at which each share covered by a Purchase Right will be
purchased will be the lesser of:

 

(i)                                     One hundred percent (100%) of the Fair
Market Value of a share of Common Stock on the first day of the applicable
Purchase Right Period; or

 

(ii)                                  Eighty-five percent (85%) of the Fair
Market Value of a share of Common Stock on the last day of that Purchase Right
Period.

 

(c)                                  Notwithstanding anything in this Plan to
the contrary, in no event can a Participant purchase more than twenty thousand
(20,000) shares of Common Stock in a single Purchase Right Period.

 

3.5                               Establishment of Accounts.

 

(a)                                 All amounts contributed by the Participant
to the Plan (by means of payroll withholding) will be accounted for separately
for the benefit of the Participant.  No interest will be earned on those
contributions.

 

(b)                                 A Participant may not withdraw any amounts
from his or her Account without terminating his or her Purchase Right pursuant
to Section 4.1 below.

 

4

--------------------------------------------------------------------------------


 

3.6                               Special Rules for Acquisitions.   If the
Company or a Subsidiary acquires another entity, whether by means of the
purchase of stock or assets (“Acquired Entity”), the Board may (a) designate a
special Purchase Right Period for the employees of the Acquired Entity, and
(b) may treat service with the Acquired Entity as service with the Company for
purposes of the service requirement of Section 3.1(a).  Any such treatment shall
be made by means of resolutions of the Board, and shall apply to all of the
employees of the Acquired Entity.

 

3.7                               Change in Employment Status; Transfers of
Employment.

 

(a)                                 If an Employee’s employment situation has
changed so that the individual is no longer an Eligible Employee under
Section 3.1 (e.g., because of a reduction of hours worked), but his or her
employment has not been terminated, such Employee shall not be entitled to make
any more contributions to the Plan after the change in status, but may elect to
leave his or her prior contributions in the Plan to be used to purchase Common
Stock at the end of the Purchase Right Period.

 

(b)                                 A Participant who transfers employment from
a Subsidiary listed in either Appendix A-1 (with respect to the Section 423
Component of the Plan) or Appendix A-2 (with respect to the Non-423 Component of
the Plan) to a Subsidiary that is listed in a different Appendix (for example, a
transfer of employment from a Subsidiary listed in Appendix A-1 to a Subsidiary
listed in either Appendix A-2 or Appendix A-3) shall not be entitled to make any
more contributions to any component of the Plan after such change in status for
the remainder of the then current Purchase Right Period; provided, however, that
any such Participant may elect to apply his or her contributions made prior to
any such transfer towards the purchase of Common Stock at the end of the then
current Purchase Right Period under the component of the Plan under which such
contributions were made to the Plan.

 

3.8                               Suspension upon Hardship Withdrawal.

 

(a)                                 If a Participant receives a distribution
from a Section 401(k) plan (or another similar type of retirement or savings
plan) maintained by the Company (or any other entity affiliated with the Company
under Code Section 414) on account of a financial hardship (“Hardship
Withdrawal”) and it is intended that the Hardship Withdrawal satisfy the safe
harbor contained in the Section 401(k) regulations (or a restriction that is
similar to it), the Participant shall be (i) considered to have withdrawn from
the Plan and (ii) precluded from making any contributions to this plan for at
least six (6) months.

 

(b)                                 The Committee shall prescribe such rules and
procedures, as it deems appropriate regarding suspensions pursuant to this
Section 3.8.

 

Article 4
Purchase Rights

 

4.1                               Termination of Purchase Rights.

 

(a)                                 Upon the termination of a Purchase Right,
all amounts held in the Participant’s Account shall be refunded to the
Participant.

 

5

--------------------------------------------------------------------------------


 

(b)                                 A Participant may withdraw from the Plan at
any time prior to the last day of the Purchase Right Period by submitting
written notice to the Company, which shall be deemed to be duly given when
received in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.  The Participant’s Purchase
Right shall terminate upon his or her withdrawal from the Plan.

 

(c)                                  A Purchase Right shall terminate
automatically if the Participant holding the Purchase Right ceases to be in
Continuous Employment for any reason prior to the last day of the Purchase Right
Period.

 

(d)                                 Notwithstanding the provisions of Paragraph
(a) above, in the event that a Participant ceases making contributions during a
Purchase Right Period, the Participant may elect to leave his or her prior
contributions in the Plan to be used to purchase Common Stock at the end of the
Purchase Right Period.  However, in no event can a Participant:

 

(i)                                     Reduce (but not eliminate) his or her
contributions during a Purchase Right Period; or

 

(ii)                                  Suspend his or her contributions and
recommence making them in the same Purchase Right Period, unless due to a Leave
of Absence.

 

4.2                               Exercise of Purchase Rights.

 

(a)                                 Unless previously terminated, Purchase
Rights will be automatically exercised on the last day of the Purchase Right
Period.  Under no circumstances may Purchase Rights be exercised after the
expiration of 27 months from the date the Purchase Right is granted.

 

(b)                                 Except as provided in Section 3.2(b) above
or an Appendix to the Plan, payment for shares to be purchased at the
termination of the Purchase Right Period may only be made from funds accumulated
through payroll deductions made during the Purchase Right Period.

 

(c)                                  If the amount in the Participant’s Account
at the end of the Purchase Right Period is insufficient to purchase all the
shares covered by the Purchase Right granted to the Participant, those funds
will be used to purchase as many whole shares as possible.

 

(d)                                 If the balance of the Participant’s Account
on the date of purchase exceeds the purchase price of the whole number of shares
to be acquired, the surplus shall be refunded to the Participant in accordance
with rules and procedures prescribed by the Committee.  Any funds remaining
after the last Purchase Right Period are automatically refunded to the
Participant.

 

(e)                                  Distribution of the whole number of shares
of Common Stock shall be made as soon as reasonably possible following the date
of the exercise of the Purchase Right either electronically to the brokerage
accounts of the Participants or, if they have no such accounts, by means of a
stock certificate.

 

6

--------------------------------------------------------------------------------


 

4.3                               Termination Event.  The following provisions
of this Section 4.3 shall apply, notwithstanding anything herein to the
contrary.

 

(a)                                 A “Termination Event” shall be deemed to
occur as a result of:

 

(i)                                     A transaction in which the Company will
cease to be an independent publicly-owned corporation (as determined by the
Committee); or

 

(ii)                                  A sale or other disposition of all or
substantially all of the assets of the Company.

 

(b)                                 All Purchase Rights shall be automatically
exercised as of the Termination Event.

 

4.4                               Non-Transferability.  Neither payroll
deductions/contributions credited to a Participant’s Account nor a Participant’s
Purchase Right may be assigned, transferred, pledged or otherwise disposed of in
any manner other than as provided by the Plan or by will or the laws of descent
and distribution.  Any such attempted assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw from the Plan.  A Purchase Right shall be exercisable
during the lifetime of the Participant only by the Participant.

 

Article 5
Common Stock

 

5.1                               Shares Subject to Plan.

 

(a)                                 Effective as of March 1, 2007, the maximum
number of shares of Common Stock available for issuance under the Plan was
4,373,290, subject to adjustment under Section 5.2 below.  The maximum number of
shares of Common Stock authorized under this Section 5.1 may be issued under the
Section 423 Component (provided no shares of Common Stock are issued under the
Non-423 Component).

 

(b)                                 Only the number of shares of Common Stock
that are issued under a Purchase Right shall reduce the number of shares
available under the Plan.  If any outstanding Purchase Right is terminated for
any reason prior to its exercise, the shares allocable to the Purchase Right may
again become subject to purchase under the Plan.

 

(c)                                  The Common Stock subject to issue under the
Plan may be previously unissued stock or may have been reacquired by the Company
in the open market (or otherwise).

 

5.2                               Adjustment Upon Changes in Capitalization.  A
proportionate adjustment shall be made by the Committee in the number, price,
and kind of shares subject to outstanding Purchase Rights if the outstanding
shares of Common Stock are increased, decreased or exchanged for different
securities, through reorganization, recapitalization, reclassification, stock
split, stock dividend, or other similar transaction not constituting a
Termination Event under Section 4.3 above.

 

7

--------------------------------------------------------------------------------

 

Article 6
Plan Administration

 

6.1                               Administration.

 

(a)                                  The Committee shall administer the Plan. 
The Committee shall have authority in its sole discretion to:

 

(i)                                     Interpret the Plan;

 

(ii)                                  Prescribe rules and procedures relating to
the Plan, including without limitation rules and procedures regarding employment
transfers, handling of payroll deductions or other contributions by
Participants, conversion of local currency, data privacy security, payroll tax,
withholding procedures for U.S. source income.

 

(iii)                               Establish rules or sub-plans applicable to
particular Subsidiaries or locations under Section 8.5 of the Plan and updating
the Appendices to the Plan; or

 

(iv)                              Take all other actions necessary or
appropriate for the administration of the Plan, including delegation of
administrative duties to officers of Tetra Tech, Inc.

 

Notwithstanding the foregoing, the provisions of the Section 423 Component of
the Plan shall be interpreted, administered and enforced in accordance with Code
Section 423(b), so as to extend and limit Plan participation in a uniform and
nondiscriminatory basis consistent with the requirements of Code Section 423.

 

(b)                                 A majority of the members of the Committee
shall constitute a quorum, and any action shall constitute the action of the
Committee if it is authorized by:

 

(i)                                     A majority of the members present at any
meeting; or

 

(ii)                                  All of the members in writing without a
meeting.

 

(c)                                  All actions, decisions and determinations
taken or made by the Committee shall be final and binding on all Participants
and any other person having an interest herein.

 

(d)                                 No member of the Committee shall be liable
for any action or inaction made in good faith with respect to the Plan or any
Purchase Right granted under it.

 

6.2                               Indemnification.

 

(a)                                  To the maximum extent permitted by law, the
Company shall indemnify each member of the Committee and every other member of
the Board, as well as any other Employee with duties under the Plan, against all
liabilities and expenses (including any amount paid in settlement or in
satisfaction of a judgment) reasonably incurred by the individual in connection
with any claims against the individual by reason of the performance of his or
her duties under the Plan.  This indemnity shall not apply, however, if:

 

8

--------------------------------------------------------------------------------


 

(i)                                     It is determined in the action, lawsuit,
or proceeding that the individual is guilty of gross negligence or intentional
misconduct in the performance of those duties; or

 

(ii)                                  The individual fails to assist the Company
in defending against any such claim.

 

(b)                                 Notwithstanding the above, the Company shall
have the right to select counsel and to control the prosecution or defense of
the suit.  Furthermore, the Company shall not be obligated to indemnify any
individual for any amount incurred through any settlement or compromise of any
action unless the Company consents in writing to the settlement or compromise.

 

Article 7
Amendment and Termination

 

7.1                               Amendment and Termination.  The Board may
amend or terminate the Plan at any time by means of written action, except with
respect to any outstanding Purchase Rights. Furthermore, the Board may elect to
suspend or recommence the Plan following the end of any Purchase Right Period.

 

7.2                               Stockholder Approval.  An amendment to the
Plan must be approved by the Stockholders within twelve months of being adopted
by the Board if such amendment would authorize the sale of more Common Stock
than is then authorized for issuance under the Plan (for avoidance of doubt, not
including any adjustment under Section 5.2 above) or would involve any change
that would be considered the adoption of a new plan under Code Section 423 and
Treas. Reg. Sect. 1.423-2(c)(4).

 

7.3                               Participating Subsidiaries.  The Board may
change, from time to time, the designation of Subsidiaries whose Employees may
participate in the Plan.  For the avoidance of doubt, the Board shall have the
exclusive authority to determine which Subsidiaries shall participate in the
Non-423 Component and which shall participate in the Code Section 423
Component.  Any change made under this Section 7.3 shall not require shareholder
approval.

 

Article 8
Miscellaneous Matters

 

8.1                               Uniform Rights and Privileges.  The rights and
privileges of all Participants under the Section 423 Component of the Plan shall
be the same.

 

8.2                               Application of Proceeds.  The proceeds
received by the Company from the sale of Common Stock pursuant to Purchase
Rights may be used for any corporate purpose.

 

8.3                               Notice of Disqualifying Disposition.  A
Participant must notify the Company if the Participant disposes of stock
acquired pursuant to the Section 423 Component of the Plan prior to the
expiration of the holding periods required to qualify for long-term capital
gains treatment on the sale.

 

9

--------------------------------------------------------------------------------


 

8.4                               No Additional Rights.

 

(a)                                  Neither the adoption of this Plan nor the
granting of any Purchase Right shall:

 

(i)                                     Affect or restrict in any way the power
of the Company to undertake any corporate action otherwise permitted under
applicable law; or

 

(ii)                                  Confer upon any Participant the right to
continue to be employed by the Company, nor shall it interfere in any way with
the right of the Company to terminate the employment of any Participant at any
time, with or without cause.

 

(b)                                 No Participant shall have any rights as a
Stockholder with respect to the shares covered by a Purchase Right until the
time at which the Fair Market Value of the Common Stock is determined on the
last day of the Purchase Right Period in which the shares were purchased.

 

(c)                                  No adjustments will be made for cash
dividends or other rights for which the record date is prior to the date of the
exercise of the Purchase Right.

 

8.5                               Accommodation of Local Laws.  The Committee
may adopt rules or procedures relating to the operation and administration of
this Plan to accommodate the specific requirements of local laws and
procedures.  Without limiting the generality of the foregoing, the Committee is
specifically authorized to adopt rules and procedures regarding handling of
payroll deductions or other contributions by Participants, payment of interest,
conversion of local currency, obligations to pay payroll tax, determination of
beneficiary designation requirements, withholding procedures and handling of
stock certificates that vary with local requirements; however, if such varying
provisions are not in accordance with the provisions of Code Section 423(b),
including but not limited to the requirement of Code Section 423(b)(5) that all
options granted under the Plan shall have the same rights and privileges unless
otherwise provided under the Code and the regulations promulgated thereunder,
then the individuals affected by such varying provisions shall be deemed to be
participating under a sub-plan and not the Plan.  The Committee may also adopt
rules, procedures or sub-plans applicable to particular Subsidiaries or
locations, which may be designed to be within or outside the scope of Code
Section 423.  Such rules or sub-plans may take precedence over other provisions
of the Plan, but unless otherwise superseded by the terms of such rules or
sub-plan, the provisions of the Plan shall govern.

 

8.6                               Section 409A.  The Section 423 Component of
the Plan shall be exempt from the application of Section 409A of the Code as a
stock right that does not provide for the deferral of compensation.  The Non-423
Component of the Plan shall be exempt from Section 409A of the Code under the
short-term deferral exception and any ambiguities in the Plan shall be construed
and interpreted in accordance with such intent.  The Company shall have no
liability to a Participant or any other party if a Purchase Right that is
intended to be exempt from Code Section 409A is not so exempt or for any action
taken by the Board or the Committee with respect thereto.  The Company makes no
representation that a Purchase Right is exempt from Code Section 409A.

 

10

--------------------------------------------------------------------------------


 

8.7                               Data Privacy.  By participating in the Plan,
each Participant agrees to the collection, processing, use and transfer of
personal information by the entity that employs the Participant, the Company,
the Committee and its designees in order to administer the Plan.

 

8.8                               Governing Law; Severability.  The Plan and all
actions taken under it shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to conflicts of laws principles. 
If any provision of the Plan (including all or any part of an Appendix hereto)
shall be held unlawful or otherwise invalid or unenforceable in whole or in
part, the unlawfulness, invalidity or unenforceability shall not affect any
other provision of the Plan or part thereof, each of which shall remain in full
force and effect.  Venue for any dispute involving the Plan shall be in Los
Angeles County, California.

 

11

--------------------------------------------------------------------------------


 

Appendix A-1

 

List of Subsidiaries Whose Employees are Designated to

Participate in the Section 423 Component of the Plan

 

Name of Entity

 

Domicile

Advanced Management Technology, Inc.

 

United States

Ardaman & Associates, Inc.

 

United States

Bryan A. Stirrat & Associates

 

United States

Consentini Associates, Inc.

 

United States

Engineering Management Concepts, Inc.

 

United States

GeoTrans, Inc.

 

United States

Hartman & Associates, Inc.

 

United States

Haselwood Enterprises, Inc.

 

United States

INCA Engineers, Inc.

 

United States

Tetra Tech Construction Services, Inc.

 

United States

Tetra Tech EC, Inc.

 

United States

Tetra Tech EM Inc.

 

United States

Tetra Tech Executive Services, Inc.

 

United States

Tetra Tech Facilities Construction, LLC

 

United States

Tetra Tech NUS, Inc.

 

United States

Tetra Tech Technical Services, Inc.

 

United States

Tetra Tech Tesoro, Inc.

 

United States

Tetra Tech WEC, Inc.

 

United States

The Delaney Group, Inc

 

United States

Western Utility Contractors, Inc.

 

United States

 

12

--------------------------------------------------------------------------------


 

APPENDIX A-2
(As of January 1, 2011)

 

List of Subsidiaries Whose Employees are Designated to
Participate in the Non-Section 423 Component of the Plan

 

Name of Entity

 

Domicile

ARD, Inc.

 

United States

BPR Inc.

 

Canada

EBA Engineering Consultants Ltd.

 

Canada

Tetra Tech Australia Pty. Ltd.

 

Australia

Tetra Tech Canada Construction Inc.

 

Canada

Tetra Tech ENE, Inc.

 

United States

Tetra Tech ES, Inc.

 

United States

Tetra Tech IC, Inc.

 

Canada

Tetra Tech India Limited

 

India

Tetra Tech ES India Limited

 

India

Tetra Tech MA, Inc.

 

United States

Tetra Tech Middle East Limited

 

United Kingdom

Wardrop Engineering Inc.

 

Canada

 

13

--------------------------------------------------------------------------------


 

APPENDIX A-3
(As of January 1, 2011)
List of Subsidiaries Ineligible to Participate in the Plan

 

Name of Entity

 

Domicile

Tetra Tech Argentina S.A.

 

Argentina

Tetra Tech Caribe, Inc.

 

Puerto Rico

Tetra Tech (Beijing) Consultancy Company Limited

 

China

Tetra Tech ENE China, Ltd.

 

China

Tetra Tech International (BVI) Ltd.

 

British Virgin Islands

Tetra Tech International S.R.L.

 

Peru

Taheel Tetra Tech L.L.C.

 

Saudi Arabia

Wardrop (Ghana) Ltd.

 

Ghana

 

14

--------------------------------------------------------------------------------


 

APPENDIX B
(As of January 1, 2011)
Australia Addendum

 

1.                                       Purpose.  This Appendix B (the
“Australia Addendum”) to the Tetra Tech, Inc. Employee Stock Purchase Plan, as
amended (the “U.S. Plan”) is hereby adopted under Section 8.5 of the U.S. Plan
to set forth certain rules which, together with the provisions of the U.S. Plan
(which are modified by this Appendix B in certain respects to comply with the
requirements of Australian law), shall govern the operation of the Plan with
respect to Australian resident employees of its Australian Subsidiary.  The
Australia Addendum is intended to comply with the provisions of the Corporations
Act 2001, ASIC Policy Statement 49 and ASIC Class Order 03/184 issued pursuant
to that policy statement.

 

2.                                       Definitions.  Except as set forth
below, capitalized terms used herein shall have the meaning ascribed to them in
the U.S. Plan.  In the event of any conflict between the provisions set forth in
the Australia Addendum and the U.S. Plan, the Australia Addendum provisions
shall prevail.  For purposes of the Australia Addendum:

 

ASIC” means the Australian Securities & Investments Commission.

 

“Associated Body Corporate” means, as determined in accordance with the
Corporations Act 2001:

 

(a)                                  a body corporate that is a related body
corporate of the Company;

 

(b)                                 a body corporate that has voting power in
the Company of not less than 20%; or

 

(c)                                  a body corporate in which the Company has
voting power of not less than 20%.

 

“Australian ADI” means an Australian authorized deposit taking institution which
is regulated by the Australian Prudential Regulation Authority under the
Australian Banking Act 1959.

 

“Australian Subsidiary” means any Australian Associated Body Corporate.  For
avoidance of doubt, Tetra Tech Australia Pty. Ltd. is the Australian Subsidiary
as of the date of this amendment and restatement of the U.S. Plan.

 

“Plan” means collectively the U.S. Plan and the Australia Addendum.

 

“Shares” means shares of the Company’s Common Stock.

 

“U.S. Plan” means the Tetra Tech, Inc. Employee Stock Purchase Plan, as amended
from time to time.

 

3.                                       Form of Awards.  Only Shares and rights
to acquire Shares shall be awarded to Eligible Employees (as defined in
paragraph 4 below) employed by the Australian Subsidiary under the Plan.

 

15

--------------------------------------------------------------------------------


 

4.                                       Eligible Employees.  The offer under
the Plan must be extended only to persons who at the time of the beginning of
the Purchase Right Period are full or part-time employees or directors of an
Australian Subsidiary (for purposes of the Australia Addendum, “Australian
Employees”).

 

5.                                       Form of Offer.  Any offer under the
Plan must be in writing (“Offer Document”) and must include or be accompanied by
a copy of the rules of the Plan.  The Company must take reasonable steps to
ensure that any Eligible Employee to whom an offer under the Plan is made is
given a copy of the Offer Document.  The Offer Document must also state the name
of the Australian ADI where contributions are held, the length of time they may
be held and the rate of interest payable (if any).  The Offer Document will
include a statement to the effect that any advice given by the Company or an
Australian Subsidiary in connection with the offer is general advice only, and
that Australian offerees should consider obtaining their own financial product
advice from an independent person who is licensed by ASIC to give such advice.

 

6.                                       Australian Dollar Equivalent of
Purchase Price at Offer Date.  The Offer Document must specify the Australian
dollar equivalent of the purchase price of the Shares offered were the formula
in Section 3.4 of the U.S. Plan applied at the date of the Offer Document.

 

7.                                       Updated Purchase Price Information. 
The Offer Document must include an undertaking that, and an explanation of the
way in which the Company or its Australian Subsidiary must, within a reasonable
period of an Eligible Employee so requesting, make available to the Eligible
Employee the following information:

 

(a)                                  the Australian dollar equivalent of the
current market price of shares in the same class as the Shares to which the
offer relates; and

 

(b)                                 the Australian dollar equivalent of the
purchase price as if Section 3.4 of the U.S. Plan were applied at the date of
the Eligible Employee’s request.

 

For the purposes of the above calculation, the current market price of a Share
shall be taken as the price published by the principal exchange on which the
Share is quoted as the closing price for the previous day on which the Share was
traded on the stock market of that exchange.

 

8.                                       Exchange Rate for Australian Dollar
Equivalent of the Purchase Price. For the purpose of paragraphs 6 and 7 above,
the Australian dollar equivalent of the purchase price under Section 3.4 of the
U.S. Plan and current market price of a Share shall be calculated by reference
to the Australian/U.S. dollar exchange rate published by an Australian bank on
the previous business day.

 

9.                                       Restriction on Capital Raising: 5%
Limit.  In the case of an offer of Shares or options for issue under the Plan,
the number of Shares subject of the offer or to be received on exercise of an
option, when aggregated with the Offer Shares, must not exceed 5% of the total
number of issued Shares in that class of the Company as at the time of the
offer.

 

In calculating the Offer Shares, the following must be counted:

 

16

--------------------------------------------------------------------------------


 

(a)                                  the number of Shares in the same class that
would be issued were each outstanding offer or option to acquire unissued
Shares, being an offer made or option acquired pursuant to an employee share
scheme extended only to employees or directors of the Company or of Associated
Bodies Corporate, to be accepted or exercised (as the case may be), and

 

(b)                                 the number of Shares in the same class
issued during the previous 5 years pursuant to the Plan or any other employee
share scheme extended only to employees or directors of the Company or of
Associated Bodies Corporate.

 

In calculating the Offer Shares, disregard any offer made, or option acquired or
Share issued by way or as a result of:

 

(c)                                  an offer to a person situated at the time
of receipt of the offer outside Australia,

 

(d)                                 an offer that was an excluded offer or
invitation within the meaning of the Corporations Law as it stood prior to 13
March 2000,

 

(e)                                  an offer that did not need disclosure to
investors because of section 708 of the Corporations Act 2001,

 

(f)                                    an offer that did not require the giving
of a Product Disclosure Statement (within the meaning of the Corporations Act
2001) because of section 1012D of the Corporations Act 2001, or

 

(g)                                 an offer made under a disclosure document or
a Product Disclosure Statement.

 

10.                                 Providing Offer Document to ASIC.  A copy of
the Offer Document (which need not contain details of the offer particular to
the offeree such as the identity or entitlement of the offeree) and each
accompanying document must be provided to ASIC not later than 7 days after the
provision of that material to the offeree.

 

11.                                 Compliance with Undertakings.  The Company
or an Australian Subsidiary must comply with any undertaking required to be made
in the Offer Document, such as the undertaking to provide pricing information on
request.

 

12.                                 No Loan or Financial Assistance. Neither the
Company nor any Associated Body Corporate may offer employees any loan or other
financial assistance for the purpose of, or in connection with, the acquisition
of the Shares to which the offer relates.

 

13.                                 Contribution Plan. All contributions from
wages or salary made in connection with participation in the Plan must be
authorized by the offeree on the same form of application which is used in
respect of the offer, or on a form that is included in or accompanies the Offer
Document.  Any contributions made by an offeree as part of the Plan must be held
by the Company for the offeree in an account of an Australian ADI which is
established and kept by the

 

17

--------------------------------------------------------------------------------


 

Company solely for the purpose of depositing contribution moneys and other money
paid by employees for the Shares on offer under the Plan.

 

The Australian offeree may elect to discontinue their participation in the Plan
under procedures established under the Plan, and as soon as practicable after
that election is made, all money deposited with the Australian ADI in relation
to that offeree shall be returned.

 

18

--------------------------------------------------------------------------------

 

APPENDIX C

(As of January 1, 2011)

Canada Addendum

 

1.                                       Purpose.  This Appendix C (the “Canada
Addendum”) to the Tetra Tech, Inc. Employee Stock Purchase Plan, as amended (the
“U.S. Plan”) is hereby adopted under Section 8.5 of the U.S. Plan to set forth
certain rules which, together with the provisions of the U.S. Plan (which are
modified by this Appendix C in certain respects to comply with the requirements
of Canadian national and provincial law), shall govern the operation of the Plan
with respect to Canadian residents employed by Subsidiaries domiciled in Canada.

 

2.                                       Deductions.  A Participant may specify
as the amount to be deducted from his or her compensation an amount that may not
be less than $10 (Canadian dollars) per pay period.  Check or money order
contributions are to be included in the $5,000 (U.S. dollars) limitation per
Purchase Right Period described in Section 3.3(a) of the U.S. Plan.

 

3.                                       Continuous Employment.  A Participant
shall be considered to have a break in Continuous Employment upon the earlier of
the date that the Participant is notified that his or her employment has been
terminated (without immediate re-employment by the Company or a Subsidiary) or
the date on which the Participant provides notice of his or her termination of
employment.

 

4.                                       Disposition of Shares.  Shares acquired
by Canadian residents who participate in the Plan shall only be disposed of over
the NASDAQ Stock Market or as otherwise may be permitted under Canadian
securities law.

 

5.                                       Participant Consent to Receive
Information in English.  The Company shall obtain a written consent from a
Canadian resident of Quebec who is a Participant in the following form before
providing documents, notices and legal proceedings in English.

 

Les parties reconnaissent avoir exig la rdaction en anglais de cette convention,
ainsi que de tous documents excuts, avis donns et procedures judiciaries
intentes, directement ou indirectement, relativement ou suite la prsente
convention.

 

19

--------------------------------------------------------------------------------


 

APPENDIX D

(As of January 1, 2011)

Germany Addendum

 

1.                                       Purpose.  This Appendix D (the “Germany
Addendum”) to the Tetra Tech, Inc. Employee Stock Purchase Plan, as amended (the
“U.S. Plan”) is hereby adopted under Section 8.5 of the U.S. Plan to set forth
certain rules which, together with the provisions of the U.S. Plan (which are
modified by this Appendix D in certain respects to comply with the requirements
of applicable German, EU and U.S. law), shall govern the operation of the Plan
with respect to German residents employed by Subsidiaries domiciled in Germany.

 

2.                                       Shares Subject to Plan. 
Notwithstanding Article 5 of the U.S. Plan, the aggregate value of the shares of
Common Stock (the “Shares”) and any securities of the same class as the Shares
offered by the Company in the European Union, whether offered through the Plan
or otherwise, shall be limited so that it never exceeds 2.5 million euros in any
12-month period or such higher limit as may be adopted for an exemption under
the EU prospectus requirements.

 

3.                                       Eligible Employees.  Notwithstanding
anything to the contrary in Section 3.1, all Employees, including Employees
employed on part-time or temporary basis, who provide services in Germany and
are employed by a Subsidiary domiciled in Germany shall be treated as Eligible
Employees under Article 3 of the U.S. Plan.

 

20

--------------------------------------------------------------------------------


 

APPENDIX E
(As of January 1, 2011)

India Addendum

 

[Reserved]

 

21

--------------------------------------------------------------------------------


 

APPENDIX F

(As of January 1, 2011)

U.K. Addendum

 

1.                                       Purpose.  This Appendix F (the “U.K.
Addendum”) to the Tetra Tech, Inc. Employee Stock Purchase Plan, as amended (the
“U.S. Plan”) is hereby adopted under Section 8.5 of the U.S. Plan to set forth
certain rules which, together with the provisions of the U.S. Plan (which are
modified by this Appendix F in certain respects to comply with the requirements
of applicable local law), shall govern the operation of the Plan with respect to
U.K. resident employees employed by Subsidiaries domiciled in the United Kingdom
of Great Britain (“U.K.”).

 

2.                                       Shares Subject to Plan. 
Notwithstanding Article 5 of the U.S. Plan, the aggregate value of the shares of
Common Stock (the “Shares”) and any securities of the same class as the Shares
offered by the Company in the European Union, whether offered through the Plan
or otherwise, shall be limited so that it never exceeds 2.5 million euros in any
12-month period or such higher limit as may be adopted for an exemption under
the EU prospectus requirements.

 

3.                                       Eligible Employees.  Notwithstanding
anything to the contrary in Section 3.1, all Employees, including Employees
employed on part-time or temporary basis, who provide services in the U.K. and
are employed by a Subsidiary domiciled in the U.K. shall be treated as Eligible
Employees under Article 3 of the U.S. Plan.

 

4.                                       Data Protection.  It shall be a term
and condition of each award granted under this Appendix F that the Eligible
Employee agrees and consents to:

 

(a)                                  the collection, use and processing of his
or her Personal Data (as defined below) by Tetra Tech, Inc. and any Subsidiary
and the transfer of his or her Personal Data to any third party administrator of
the Plan and any broker through whom shares of Common Stock are to be sold on
behalf of the Eligible Employee;

 

(b)                                 Tetra Tech, Inc., its Subsidiaries and the
third party administrator of the Plan transferring the Eligible Employee’s
Personal Data amongst themselves for the purposes of implementing, administering
and managing the Plan and the grant of awards and the acquisition of shares of
Common Stock pursuant to the Plan;

 

(c)                                  the use of Personal Data by any such person
for any such purposes; and

 

(d)                                 the transfer to and retention of Personal
Data by third parties (including any situated outside the European Economic
Area) for or in connection with such purposes.

 

For the purpose of this paragraph 4, “Personal Data” means an Eligible
Employee’s name, home address, e-mail address and telephone number, date of
birth, social security number or equivalent, details of all rights to acquire
shares of Common Stock or other securities issued or transferred to such
Eligible Employee pursuant to this Plan and any other personal information which
could identify the Eligible Employee and is necessary for the administration of
the Plan.

 

22

--------------------------------------------------------------------------------


 

5.                                       Taxes.

 

(a)                                  The Eligible Employee subject to this
Appendix F agrees to indemnify and keep indemnified the Company from and against
any liability for or obligation to pay any tax liability that is attributable
to: (i) the grant or exercise of a Purchase right; (ii) the acquisition by the
Participant of the Common on exercise of a Purchase right; or (iii) the disposal
of any shares of Common Stock, (a “Tax Liability”).

 

(b)                                 At the discretion of the Committee, the
Purchase Right cannot be exercised until the Eligible Employee has entered into
an election with his or her employer (the “Employer”) (in a form approved by the
Employer and HMRC) (a “joint election”) under which any liability of the
Employer for Employer’s National Insurance Contributions arising in respect of
the grant, exercise of or other dealing in the Purchase Right, or the
acquisition of the shares on exercise of the option, is transferred to and met
by the Participant.  Without prejudice to the terms of the Plan, the Purchase
Right cannot be exercised until the Eligible Employee has made such arrangements
as the Company may require for the satisfaction of any Tax Liability that may
arise in connection with the exercise of the Purchase Right and/or the
acquisition of the shares by the Eligible Employee.

 

(c)                                  Where any Tax Liability is likely to arise,
the Company, the Employer or any Subsidiary may recover from the Eligible
Employee an amount of money sufficient to meet the Tax Liability by any of the
following arrangements: (i) deduction from salary or other payments due to the
Eligible Employee; or (ii) withholding the issue, allotment or transfer to the
Eligible Employee of that number of shares (otherwise to be acquired by the
Eligible Employee on the exercise of the option) whose aggregate market value on
date of exercise is, so far as possible, equal to, but not less than, the amount
of Tax Liability (together with the fees and expenses incurred in the sale of
the shares, where the company intends to sell the shares to meet the Tax
Liability); or (iii) withholding the issue, allotment or transfer to the
Eligible Employee of the shares otherwise to be acquired by the Eligible
Employee pursuant to the option until such Employee has demonstrated to the
satisfaction of the Company or the Employer that he has given irrevocable
instructions to a third party (for example a broker) satisfactory to the Company
or the Employer to sell sufficient of those shares to ensure the net proceeds
are so far as possible, equal to but not less than, the amount of the tax
liability.

 

(d)                                 Paragraph (c) above will not apply where the
Eligible Employee has, before the allotment, issuance or transfer of the shares
to be issued or transferred to the Eligible Employee as a result of the exercise
of a Purchase Right, paid to the Company or the Employer, in cleared funds a sum
equal to the Tax Liability arising on the exercise of the Purchase Right.

 

23

--------------------------------------------------------------------------------
